[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-1009

                     SMITH-BARNEY, INC.,

                     Plaintiff, Appellee,

                              v.

                        URSULA EKINCI,

                     Defendant, Appellee.
                                    

                  STANLEY A. TEITLER, P.C.,

                    Defendant, Appellant.
                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF MAINE

         [Hon. D. Brock Hornby, U.S. District Judge]                                                               

                                         

                            Before

                     Selya, Circuit Judge,                                                     
                Bownes, Senior Circuit Judge,                                                        
                  and Boudin, Circuit Judge.                                                       

                                         

Stanley A.  Teitler, Stanley A.  Teitler, P.C. and Scott Goldstein                                                                              
on brief for appellant Stanley A. Teitler, P.C.
Andrew  M. Horton and Verrill  & Dana on brief  for appellee Smith                                                 
Barney, Inc.
Douglas F. Jennings on brief for appellee Ursula Ekinci.                               

                                         

                        JUNE 18, 1997
                                         

     Per Curiam.  Upon  careful consideration of the parties'                           

briefs  and the record, we find appellant's contentions to be

without  merit.     The  district   court's  order  correctly

explained the validity and  priority of the competing claims.

Smith Barney, Inc. v. Ekinci, 937 F.Supp. 59 (D. Me. 1996).                                        

     Affirmed.  See 1st Cir. Loc. R. 27.1.                               

                             -2-